Title: From Benjamin Franklin to All Captains and Commanders of Vessels of War, [18 May 1779]
From: Franklin, Benjamin
To: All Captains and Commanders of Vessels of War


Gentlemen,
[May 18, 1779]
The Bearer of this, Mr. George F. Norton, a Native of Virginia, and returning thither with his Family, has, during his Residence in England, manifested on all Occasions his Attachment to the Cause of Liberty, and his Compassion towards his Countrymen confin’d in the English Prisons, many of whom he has assisted in their Distresses with a liberal Hand, as they have acknowledged to me with grateful Expressions of their Obligation to him.— I therefore recommend it earnestly to you, that if in his Passage you should happen to meet with him, you would not consider him as an Enemy on Account of his having lived in England; but treat him as a Friend & Countryman with all Civility, not retarding him in his Voyage, but affording him all the Assistance in your Power that his Situation & Circumstances may render necessary. With best Wishes for your Success in your Cruizes, I have the honour to be Gentn Y. m. o. h. S.—
BF.M. P. of the U.S.
To all Captains & Commanders of Vessels of War, Privateers & Letters of Marque belonging to the United States of America,
At Passy, this 18th. Day of May— 1779.—
 
Notation: Pass for Mr Norton.
